Citation Nr: 1040510	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-35 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of right foot 
injury, third toe.

2.  Entitlement to an effective date earlier than February 17, 
2009, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2007 and May 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The January 2007 decision denied the 
Veteran's petition to reopen and the May 2009 decision granted 
service connection for PTSD with an effective date of February 
17, 2009.

The Veteran testified before a decision review officer (DRO) at a 
hearing in May 2007 and before the undersigned at a hearing in 
May 2010.  Transcripts of both hearings are of record. 

The issue of whether there was clear and unmistakable 
error (CUE) in a July 1975 rating decision, which denied 
service connection for residuals of a right foot injury, 
being referred has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The petition to reopen the claim of service connection for 
residuals of right foot injury, third toe, being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.




FINDING OF FACT

PTSD was first diagnosed on February 17, 2009; prior to that 
date, there is no evidence that the Veteran had PTSD.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than 
February 17, 2009, for the grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in September 2006 
and March 2007, before the AOJ's initial adjudication of the 
claim.  
Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notifications included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) reporting the results of its review 
of the issue on appeal and the text of the relevant portions of 
the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

A VA opinion with respect to the Veteran's PTSD claim was 
obtained in August 2007.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the August 2007 VA opinion 
obtained in this case was sufficient, as it was predicated on a 
full reading of the VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, the 
statements of the appellant, and provide explanations for the 
opinions stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  The Merits of the Claim

The Veteran contends that he is entitled to an effective date 
earlier than February 17, 2009, for the grant of service 
connection for PTSD.  He contends that the effective date should 
be the date that he filed his claim.



Law

Generally, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(West 2002).  The effective date of a reopened claim is the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r) 
(2010).

The record shows that the Veteran initially filed a claim for 
service connection for mental health conditions in August 2006.  
In correspondence dated in February 2007, the Veteran clarified 
that the mental health disorder he was claiming was PTSD. 

Post-service medical records dated from January 2006 to January 
2007 indicate a diagnosis of depression, but not PTSD.  At a VA 
examination in August 2007, the Veteran was diagnosed with 
depression not otherwise specified.  The examiner opined that the 
Veteran did not meet the full criteria for a diagnosis of PTSD.  
The examiner further opined that the Veteran's stressors resulted 
more in a depressed mood over the long period than PTSD symptoms.  
A private psychiatric evaluation dated February 17, 2009, reveals 
the first diagnosis of PTSD.  There is no indication in any of 
the medical records prior to the February 2009 evaluation of any 
diagnosis of PTSD.  

In this case, the Board finds that an effective date earlier than 
February 17, 2009, is not warranted.  The Board acknowledges the 
Veteran's contention that the effective date should be when he 
filed for service connection.  However, as noted above, an award 
of compensation based on an original claim will generally be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  Here, the date 
entitlement arose is February 17, 2009, which is the earliest 
date showing the disability for which the Veteran is service 
connected, and is later than the date of receipt of his claim.  
Although medical records prior to February 17, 2009, show a 
diagnosis of depression, none of them indicated a diagnosis of 
PTSD.  In sum, there is no indication in the claims file that the 
Veteran had PTSD prior to the February 17, 2009, evaluation.  
Therefore, while the Veteran contends that the effective date for 
the grant of service connection for PTSD should be earlier than 
February 17, 2009, the record presents no evidentiary basis for 
the assignment of an earlier effective date.  The governing legal 
authority is clear and specific and VA is bound by it.  As a 
result, the Veteran's claim for an earlier effective date is 
denied.


ORDER

Entitlement to an effective date earlier than February 17, 2009, 
for the award of service connection for PTSD is denied.


REMAND

As noted in the Introduction, the issue of whether there was CUE 
in a July 1975 rating decision, which denied service connection 
for residuals of a right foot injury, is being referred to the 
AOJ.  The Veteran's representative at his May 2007 and May 2010 
hearings raised the issue of CUE in a July 1975 rating decision 
that denied the Veteran's claim of service connection for 
residuals of a right foot injury.  In the July 1975 rating 
decision, the RO found that there was no aggravation of a 
preexisting right foot injury during service.  The Veteran's 
representative argues that the RO failed to apply the presumption 
of soundness.  

The Veteran's challenge to the July 1975 rating decision is 
inextricably intertwined with his petition to reopen because 
finality presumes the absence of CUE.  If a prior adjudication 
contains clear and unmistakable error, it did not become final.  
See 38 C.F.R. § 3.105(a) (2010); see also Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

The Board cannot consider the CUE question in the first instance, 
and is required to refer the issue to the AOJ for adjudication.  
Thus, the Board must defer consideration of the Veteran's 
petition to reopen until the RO/AMC adjudicates, in the first 
instance, the clear and unmistakable error claim.  See Huston v. 
Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the 
Veteran's claim with respect to CUE in the 
July 1975 rating action that denied 
service connection for residuals of a 
right foot injury.  If the claim is 
denied, the RO/AMC should furnish the 
Veteran and his representative notice of 
the denial and of his appellate rights, 
and afford them the appropriate time for 
perfecting an appeal as to the issue.  The 
Veteran and his representative are hereby 
reminded that, to obtain appellate review 
of any issue not currently in appellate 
statute, a timely appeal must be 
perfected.

2.  If the determination as to CUE is 
adverse to the Veteran, the RO/AMC must 
readjudicate the Veteran's petition to 
reopen a claim of service connection for 
residuals of a right foot injury, third 
toe, considering all evidence added to the 
claims file since the May 2009 
supplemental statement of the case on this 
issue.  If the benefit sought on appeal is 
not granted, the RO/AMC should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board for 
the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


